Citation Nr: 0311143	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  91-41 391	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for femoropopliteal 
bypass surgery, for the purpose of accrued benefits. 

2.  Entitlement to service connection for the cause of the 
veteran's death. 

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability for the purpose of 
accrued benefits.   


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's daughter 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.  The veteran died in February 1992 and the 
appellant is his surviving spouse.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  In 
June 1993, the Board denied the appellant's claims for 
service connection for residuals of femoropopliteal bypass 
surgery for accrued benefits purposes and for the cause of 
the veteran's death.  The appellant appealed this decision to 
the (as currently named) United States Court of Veterans 
Appeals (hereinafter Court), which issued a decision dated in 
September 1995 which vacated the Board's June 1993 decision 
and remanded it for further proceedings.  

Thereafter, the Board remanded the case to the RO in January 
1997 in order to comply with the Court's directives.  This 
remand also referred the additional issue of entitlement to a 
total disability rating for compensation based on individual 
unemployability for the purpose of accrued benefits to the 
RO, and an appeal with respect to this issue was ultimately 
perfected to the Board.  An October 1998 Board decision 
subsequently denied the claims for a total disability rating 
for compensation based on individual unemployability and 
service connection for residuals of femoropopliteal bypass 
surgery, both for accrued benefits purposes, and a claim for 
service connection for the cause of the veteran's death.  The 
October 1998 Board decision in turn was vacated and remanded 
by the Court by way of a Joint Motion for Remand granted in 
March 1999.  The Board remanded the case to the RO in 
September 1999, October 2000, and August 2001 to comply with 
the directives of the March 1999 Joint Motion and ensure due 
process.  

By letter dated in December 2001, the RO notified the 
appellant that the attorney she appointed to represent her 
before VA, James W. Stanley, Jr., had his authority to 
represent VA claimants before VA revoked effective October 
10, 2001, and informed her of her representation choices.  
The record reflects that the appellant has not responded to 
the Board's letter, and, therefore, the Board will assume 
that the appellant wishes to represent herself and will 
resume review of her appeal.  In addition, a June 2001 letter 
reflects that a request for a videoconference hearing before 
a member of the Board had been cancelled.  The record 
otherwise reflects that the development requested by the 
Board in its remands has been accomplished to the extent 
possible, and this case is now ready for appellate review. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO. 

2.  Prior to the veteran's death, service connection was in 
effect for post-traumatic stress disorder, rated as 70 
percent disabling; an unstable right knee, rated as 30 
percent disabling, wounds to Muscle Group XV of the right 
thigh and Muscle Groups XIII and XV of the left thigh, each 
thigh rated as 20 percent disabling; and wounds of the left 
hand, rated as 10 percent disabling.  

3.  Femoral artery disease was first shown many years after 
service discharge and the competent evidence does not show 
that this disorder was etiologically related to the service-
connected gunshot wound of the right thigh.

4.  Bypass surgery to ameliorate the femoral artery disease 
is not shown to have been related to the service-connected 
gunshot wound to the right thigh.

5.  The corrected death certificate dated in March 1992 
reflects that the immediate cause of death was acute 
myocardial infarction due to or as a consequence of 
arteriosclerotic heart disease due to or as a consequence of 
cerebrovascular accident.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause was adenocarcinoma of the right lung with metastasis.

6.  There is no contemporaneous evidence of record of 
arteriosclerotic heart disease, cerebrovascular disease, or 
adenocarcinoma during service or within one year of service; 
the competent evidence of record does not show that any of 
these disorders were etiologically related to in-service 
symptomatology or pathology or a service-connected 
disability.

7.  The evidence does not show that the veteran's death was 
due to a disability that was the proximate result of nicotine 
dependence or tobacco use related to service.  

8.  The medical evidence of record does not show that the 
veteran's death was etiologically related to a service-
connected disability.  

9.  There is no competent medical evidence or opinion linking 
a disability which caused the veteran's death to treatment 
rendered at a VA medical facility. 

10.  A claim for entitlement to a total disability evaluation 
based upon individual unemployability was not pending at the 
time of the veteran's death; entitlement to this benefit was 
also not established by a rating decision in existence at the 
time of the veteran's death. 


CONCLUSIONS OF LAW

1.  Femoropopliteal bypass surgery was not the result of a 
disease or injury incurred in or aggravated by service nor is 
there a basis upon which to presume incurrence of such 
disease or injury during service, for accrued benefits 
purposes.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.1000 
(2002).

2.  Acute myocardial infarction, arteriosclerotic heart 
disease, cerebrovascular accident and adenocarcinoma were not 
incurred in or aggravated by service, nor is there a basis 
upon which to presume their incurrence in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).

3.  A service-connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause his death; the veteran's death was not incurred as a 
result of medical treatment rendered at a VA medical 
facility.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 
3.312 (2002); 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 
3.358 (1996). 

4.  A claim for entitlement to a total disability evaluation 
based upon individual unemployability was not pending at the 
time of the veteran's death.  38 U.S.C.A. §§ 5107), 5121 
(West 2002); 38 C.F.R. § 3.1000 (2002); Jones v. Brown, 8 
Vet. App. 558 (1996), rev'd sub nom. Jones v. West, No. 96-
7041 (Fed. Cir. Feb. 11, 1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

As indicated in the most recent Board remand, there has been 
a significant change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002) and implementing regulations 66 Fed. Reg. 
45, 620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that the VA's duties, as set out in the VCAA, have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The appellant was notified of the evidence required 
for a grant of her claims by rating decision, statement of 
the case, December 2001 letter, and July 2002 supplemental 
statement of the case.  She was also informed specifically of 
the evidence necessary to support her contention that 
entitlement to service-connection was warranted for the cause 
of the veteran's death based on the veteran's tobacco use 
during service by letter dated in March 1998.  The Board 
concludes that the discussion therein adequately informed the 
appellant of the information and evidence needed to 
substantiate her claims, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
including the service medical records, corrected death 
certificate, private medical evidence and opinions dated 
through March 2000, and the veteran's VA medical records, to 
include that contained in four folders obtained pursuant to 
the direction of the Board in its most recent remand, has 
been obtained, and there is no specific reference to any 
other pertinent records that need to be obtained.  These four 
folders of VA medical evidence represent the "considerable 
amount of medical records" that were not of record at the 
time of the March 1999 Joint Motion, the sole purpose of 
which was to direct the Board to obtain these records.  

The Board notes that the December 2001 letter notified the 
appellant of the provisions of the VCAA, and of the type of 
information, including medical or lay evidence, not 
previously provided to the Secretary necessary to 
substantiate the claim.  This letter also essentially 
explained which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  See Zeugner-
Maynard v. Principi, No. 01-1738 (U.S. Vet. App. January 23, 
2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
such, the Board finds that the development requirements of 
the VCAA have also been met.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
appellant  with respect to the issues adjudicated in this 
decision.  Thus, the Board finds that further development is 
not warranted.

II.  Factual Background

The service medical records reflect that the veteran was 
wounded in action in France in July 1944, sustaining mortar 
fragment wounds of the left thigh and hand. In December 1944, 
he was again wounded in action when he was hit by machine gun 
fire in Germany.  He suffered a penetrating gunshot wound of 
the right medial thigh with a 2 inch burned area just above 
it from the bullet grazing the skin.  He also sustained a 
"tunnel" or "gutter-type" perforating wound to the left 
medial thigh in the upper one- third of the leg.  During 
hospitalization for treatment of the leg wounds, an operation 
report dated December 1st, 1944, noted that "no vital 
structures (were) involved."  On service discharge 
examination in January 1946, the veteran's cardiovascular 
system and chest x-ray were normal.  

Following separation from service, the RO by April 1946 
rating action granted service connection for an unstable 
right knee and muscle injuries to Muscle Group XV on the 
right and left thigh.  A 50 percent combined disability 
evaluation was assigned effective from January 12th, 1946.  
The evidence thereafter in pertinent part includes a VA 
hospitalization report covering the period from February 4th 
to the 11th, 1983.  This report noted that the veteran was 
admitted for complaints of left arm and left leg weakness and 
dizziness that occurred during the afternoon and lasted 
several hours before resolution of the symptoms.  The 
diagnosis was transient ischemic attack.

In January 1984, the RO granted service connection for post-
traumatic stress disorder and assigned a 50 percent 
disability evaluation effective from October 14th, 1983.  A 
separate evaluation was assigned for the unstable right knee, 
evaluated as 30 percent disabling from January 12th, 1946.  
Increased disability evaluations were also assigned for the 
right and left thigh muscle group XV wounds, to the 20 
percent level for each thigh effective from April 22nd, 1983.  
The combined disability evaluation was 80 percent effective 
from October 14th, 1983.

A VA hospitalization report covering the period from July 
10th to the 19th, 1984, noted that the veteran was admitted 
with a one to two year history of progressive weakness and 
chest pain with exertion as well as some shortness of breath.  
It was further noted that the veteran had a mild 
cerebrovascular accident approximately one and one-half years 
previously, and that he was participating in the VA Aspirin 
Study.  On cardiac catheterization, he was found to have four 
vessel disease which showed the following blockages:  left 
anterior descending proximal 75%, first diagonal 50%, 
circumflex 100%, and right coronary at the osteum 95%.  The 
veteran subsequently underwent coronary artery bypass 
grafting and the diagnosis was atherosclerotic heart disease, 
coronary artery disease.

A VA hospitalization report covering the period from December 
11th to the 19th, 1985, noted that the veteran experienced 
one episode of syncope on December 3rd 1985.  A four vessel 
arteriogram was conducted which revealed the presence of a 
90% stenosis in the left internal carotid artery.  In 
February 1987, the veteran was again hospitalized.  It was 
noted that the veteran had segmental Dopplers performed on an 
outpatient basis for his complaint of bilateral lower leg 
claudication with the right side being worse than the left.  
This study revealed right superficial femoral artery 
occlusion with stenosis of the left superficial femoral 
artery.  A right femoral popliteal bypass was performed 
during which it was noted that there was an eight centimeter 
occlusion of the distal right superficial femoral artery and 
high grade stenosis of the distal left superficial femoral 
artery.  The veteran was noted to have tolerated the 
procedure well and that after surgery, he developed pulses in 
his foot on the right side that were not present prior to 
surgery.  The primary diagnosis was peripheral vascular 
disease.  Secondary diagnoses included hypertension, 
atherosclerotic heart disease, and cerebrovascular disease.

In July 1990, the RO, pursuant to a Board decision dated in 
that month, increased the veteran's disability evaluation for 
post-traumatic stress disorder to the 70 percent level 
effective from March 22nd, 1989.  The remaining service 
connected disabilities were listed as follows:  unstable 
right knee, rated as 30 percent disabling; wounds to Muscle 
Group XV of the right thigh and Muscle Groups XIII and XV of 
the left thigh, each thigh rated as 20 percent disabling; and 
wounds of the left hand, rated as 10 percent disabling.  The 
veteran's combined disability evaluation was increased to 90 
percent effective from March 22nd, 1989.

In August 1990, the veteran filed a claim for service 
connection for residuals of the femoral bypass surgery, 
contending that this surgery was required to repair arterial 
damage incurred as a result of the gunshot wound to the right 
thigh.  In January 1991, a VA examination was conducted in 
conjunction with the veteran's claim. After thorough 
examination to include Doppler ultrasound studies, the VA 
physician provided the following opinion:

Apropos the cause and effect relationship 
between the vascular insufficiency and 
the remote injury, the location of the 
wound certainly suggests the possibility 
of close proximity of the wound to the 
underlying arterial structures.  It is my 
judgement [sic] that the burden of proof 
lies upon the conclusion that there is no 
inter-relation between the injury and the 
subsequent development of significant 
arterial insufficiency.  I do believe 
that the major factor is atherosclerotic 
and arteriosclerotic change in the 
vessels in the region with age.

In March 1991, the veteran submitted a notice of disagreement 
with the February 1991 denial by the RO of his claim for 
service connection for residuals of the femoropopliteal 
bypass.  In support of his claim, he included statements from 
a private physical therapist and a statement from a private 
physician.  The physical therapist noted that he had 
conducted an evaluation of the veteran and that in his 
opinion, "the back and hip problems experienced by (the 
veteran) are a result of the abnormal gait pattern caused by 
the gunshot wound and subsequent circulatory damage."  The 
private physician, C. E. Ransom, Jr., M.D., states as 
follows: 

Three years ago he [the veteran] had a 
femoral popliteal arterial bypass done on 
the right which I feel was secondary to 
the old gunshot wound of the leg and the 
destruction of some of the arterial 
circulation to that leg.  He also has 
lumbar sacral disc disease which I feel 
has certainly been worsened and possibly 
even precipitated by the fact that he has 
a tendency to favor the right leg and has 
to walk with a determined gait.  It is my 
feeling that these problems such as the 
femoral popliteal arterial bypass graft 
three years ago and also his development 
of the lumbar sacral degenerative disc 
disease and arthritis is [sic] all 
related to the previous gunshot wounds in 
the military.

In January 1992, the Board remanded this case in an effort to 
obtain legible copies of treatment reports as well as to 
allow Dr. Ransom to provide support for his conclusion that 
there was a causal relationship between the wound in service 
and the occlusive arterial disease, to include citation of 
any test or medical authority.  In response to this request, 
however, Dr. Ransom submitted a statement in January 1992 
that was limited to a reiteration of his prior statement.  In 
addition, Dr. Ransom failed to support his opinion with any 
additional discussion or citation to medical authority.  

Shortly thereafter, in February 1992, the veteran died.  The 
corrected death certificate noted the cause of death as acute 
myocardial infarction due to or as a consequence of 
arteriosclerotic heart disease, due to or as a consequence of 
a cerebrovascular accident.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause was adenocarcinoma of the right lung with metastasis.  
With respect to the veteran's death, a statement dated in 
March 1992 from the assistant chief at the VA Medical Center 
in Little Rock, Arkansas, noted as follows: 

[The veteran's] death certificate has 
been corrected to reflect that he died of 
an acute heart attack due to a clot in 
one of the previously performed bypass 
grafts.  There was also severe hardening 
of the arteries to a second graft.  He 
also had acute stroke involving the left 
side of his brain which contributed 
directly to his death.  In addition there 
was the cancer of the right lung which 
had spread to the lining of the lungs and 
the lymph nodes of the chest and the 
abdomen.  He also had generalized 
hardening of the arteries with hardening 
of the arteries to the kidneys and 
resulting kidney damage.

As directed by Court in its October 1995 decision, the Board 
remanded this case to the RO in January 1997 for additional 
development, to include clarification of the opinion 
following the January 1991 VA examination listed above.  The 
remand also requested that an opinion be completed by a 
vascular specialist in accordance with Allen v. Brown, 7 Vet. 
App. 439, 448 (1995), which held that service connection may 
be established for that portion of a disability resulting 
from aggravation of a service-connected disability.  A such, 
the veteran's claims folder was provided to a certified 
vascular specialist for an opinion as to whether it was at 
least as likely as not that the underlying femoral artery 
disease which resulted in bypass surgery was caused or 
worsened by the veteran's service-connected gunshot wound of 
the thigh.  It was further requested that an opinion be 
provided as to whether it was at least as likely as not that 
residuals of the bypass surgery were worsened by his service-
connected gunshot wound.  

In response, an opinion from a VA physician in September 
1997, who indicated that clarification of the opinion from 
the physician who conducted the January 1991 VA physician 
discussed above could not be obtained because that physician 
had retired, in pertinent part was as follows: 

After reviewing the chart and the 
enclosed records, the Remand items were 
specifically addressed . . .  First . . .  
it is my opinion that the veteran's 
gunshot wound suffered during WWII did 
not cause, nor did it cause any worsening 
or aggravation of his femoral artery 
disease that resulted in the bypass 
surgery . . .  It is my opinion, on 
reviewing the veteran's files, that the 
underlying femoral artery disease which 
resulted in his bypass surgery was not 
caused or worsened by the gunshot wound 
of the thigh.  Furthermore, it is my 
opinion that the residuals of the bypass 
surgery were not complicated or worsened 
by the service connected gunshot wound.  
The medical rationale for this opinion is 
that the records did not indicate there 
was any significant vascular injury at 
the time of the gunshot wound.  The 
subsequent recovery and the delay before 
appearance of symptoms would indicate 
that the gunshot wound trauma did not 
significantly affect the vascularity of 
the veteran's legs.  When symptoms did 
occur, they were bilateral with the 
noninjured leg being significantly 
involved, and in reviewing the chart, 
apparently the veteran had generalized 
arterial disease involving multiple 
portions of the body and not in anyway 
limited to the injured extremity.  
Finally, the natural course of the 
arterial occlusive disease is generally 
associated with progression of age and is 
not a result of preceding adjacent 
trauma.

In summarizing this opinion, I do not 
feel on reviewing these records, that the 
veteran's ultimate vascular insufficiency 
of his lower extremities, particularly on 
the right, nor the complications of 
treatment of those obstructed blood 
vessels [were] related to or caused by 
his gunshot wound suffered in the 1940's.

Additional evidence includes sworn testimony submitted by the 
appellant and the veteran's daughter at a hearing before a 
hearing officer at the RO in December 1999.  The appellant 
testified that the veteran had smoked two to three packs of 
cigarettes per day from the time she first met him in 1946.  
She stated that she remembered the veteran telling her that 
his "C rations" during service included cigarettes.  She 
did not remember if he told her whether he had smoked prior 
to service.  During the following years, the appellant 
testified that the veteran's smoked "more and more," but 
that he quit smoking sometime in the mid 1980s.  Later, she 
testified the veteran's physicians were "onto him all the 
time" to quit smoking.  The appellant and her daughter 
provided detailed testimony with regard to what in general 
can be characterized as severe psychiatric and physical 
problems they asserted the veteran had throughout his life. 

The only other evidence submitted that was not duplicative of 
evidence discussed above consists of statements from private 
medical physicians dated in January 2000 and March 2000 and a 
highlighted passage from a medial treatise submitted in 
January 2000.  The January 2000 physician's statement 
indicates that the veteran was well known to the physician as 
a patient and friend, and that the veteran had a history of 
heavy smoking (two packs a day) from early adulthood until 
near his death in 1992.  He stated that the veteran could not 
resist the habit of smoking, despite being advised to stop, 
because of "his nerves."  This physician stated that it was 
his opinion that the veteran's death was hastened by several 
years due to smoking and the onset of lung cancer.  

With regard to the March 2000 statement, the physician 
summarized the pertinent clinical history associated with the 
gunshot wounds and the psychiatric problems which resulted 
therefrom and opined that "[y]ou might say [the veteran] 
died socially while in Europe and at the end of his life with 
nothing such as work to distract him he had a flooding back 
of his experiences in Germany in his dreams."  This 
physician also indicated as follows: 

[The veteran] acquired a two pack a day 
addiction to cigarettes because of his 
PTSD and since nicotine is a poision . . 
. smoking itself caused his body to be in 
a weakened condition that led to his 
stroke and physical death.  

The highlighted passage from the medical treatise submitted 
in January in 2000 in pertinent part states that lung cancer 
"overwhelmingly" results from cigarette smoking, and that 
the chemicals contained in cigarette smoke also enter the 
bloodstream, circulating to distant organs such as the kidney 
and bladder.  

III.  Analysis

Service Connection for Residuals of the 
Femoropopliteal Bypass Surgery for Accrued Benefits Purposes

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121.  Under 38 U.S.C.A. § 5121(c), the only 
requirement imposed regarding a claim for accrued benefits is 
that the application "must be filed within one year after 
the date of death."  38 U.S.C.A. § 5121(c).  In this case, 
the veteran died on February [redacted], 1992, and the appellant filed 
her claim on February 20th, 1992.

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen, 7 Vet. App. at 439, 448.    

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

It is the appellant's assertion that service connection for 
residuals of femoropopliteal bypass surgery for accrued 
benefits purposes is warranted because there is an etiologic 
relationship between the service-connected gunshot wound in 
the right thigh and the resulting bypass surgery.  After 
careful review of the record and weighing the evidence 
assembled therein, the Board concludes that the probative 
weight of the "positive" evidence in favor of this claim is 
exceeded by that of the "negative."  As such, the claim 
must be denied.  Gilbert, 1 Vet. App. at 49.  In reaching 
this conclusion, the Board has placed particular emphasis 
upon the "negative" medical opinions offered by VA 
physicians in January 1991, and again in September 1997.  
Both physicians concluded, one after physical examination of 
the veteran and review of his claims folder and the other 
after review of the veteran's claims folder, that there was 
no relationship between the femoral artery disease and the 
surgery required to ameliorate that condition and the 
veteran's service-connected gunshot wound to the right thigh.  

The record does reveal "positive" evidence to support the 
appellant's claim, in particular the statements submitted in 
March 1991 by the private physical therapist and private 
physician set forth above.  First with regard to the opinion 
from the physical therapist referencing "the gunshot wound 
and subsequent circulatory damage," this opinion was based 
upon the veteran's history as reported by the veteran and 
without benefit of review of the veteran's claims folder.  
While the phrase "caused by the gunshot wound and subsequent 
circulatory damage," is suggestive of a relationship between 
the gunshot wound and the presence of a circulatory disorder, 
there is no indication that the physical therapist has 
special knowledge regarding vascular disorders nor is there 
any evidence to that effect of record.  As such, the presence 
or absence of "circulatory damage" is deemed to be beyond 
the competence of the physical therapist, and his statement 
is not found to be probative of the presence of a vascular 
(circulatory) disorder or the etiologic relationship between 
such a disorder and the service-connected gunshot wound to 
the right thigh.  See e.g. Black v. Brown, 10 Vet. App. 279 
(1997).

With regard to the "positive" evidence represented by the 
private physician in March 1991 indicating that it was his 
opinion that the "femoral popliteal arterial bypass done on 
the right . . . was secondary to the old gunshot wound of the 
leg and the destruction of some of the arterial circulation 
to that leg," there is no indication within this statement 
that the physician had the opportunity to review the 
veteran's medical history as documented within the claims 
folder.  Moreover, when asked to support his opinion with 
further explanation and citation to medical treatises, this 
physician merely resubmitted the same statement originally 
submitted in March 1991.  Furthermore, as noted above, in 
September 1997, the VA vascular specialist indicated after 
review of the claims folder that:

. . . the records did not indicate there 
was any significant vascular injury at 
the time of the gunshot wound.  The 
subsequent recovery and the delay before 
appearance of symptoms would indicate 
that the gunshot wound trauma did not 
significantly affect the vascularity of 
the veteran's legs.  When symptoms did 
occur, they were bilateral with the 
noninjured leg being significantly 
involved, and in reviewing the chart, 
apparently the veteran had generalized 
arterial disease involving multiple 
portions of the body and not in anyway 
limited to the injured extremity.

The Court has held that the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and that the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).  Given the fact that the private 
opinions submitted in March 1991 were not based upon a review 
of the claims file, and the absence of additional explanation 
and/or discussion of the bases for the conclusions offered 
therein, the probative value of these opinions is diminished, 
and they are simply not persuasive in light of the January 
1991 and September 1997 VA opinions.  See id.  Accordingly, 
in view of the above, entitlement to service connection for 
residuals of the femoropopliteal bypass surgery for accrued 
benefits purposes is not warranted.

Service Connection for the Cause of Death

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
There are some disabilities, including cardiovascular 
disorders and tumors, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  To 
be considered a contributory cause of death, it must be shown 
that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death. 38 C.F.R. § 3.312(c)(1).  It is not sufficient to show 
that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  (Emphasis added).

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.  

The legal criteria above are applicable to the instant claim, 
as the prohibition against  service connection for death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the service codified at 38 U.S.C.A. § 1103 
only apply to claims filed after June 9, 1998.  The claim in 
the instant case was filed well before that date.  

Where any veteran shall have suffered an injury as a result 
of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151 (West 1991).  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 on the grounds 
that that section of the regulation, which included an 
element of fault, did not properly implement the statute.  
Subsequently, the Court's Gardner decision was affirmed by 
the United States Court of Appeals for the Federal Circuit 
(Court of Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. 
Cir. 1993).  On December 12, 1994, after further appellate 
action, the United States Supreme Court (Supreme Court) 
issued its decision in the case, affirming the decisions of 
the Court and the Court of Appeals.  Brown v. Gardner, 115 S. 
Ct. 552 (1994).  As a result, the fault, negligence, or 
accident requirement set forth in 38 C.F.R. § 3.358(c)(3) was 
invalidated on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358(c)(3), in order to conform 
the regulation to the decision of the Supreme Court. 

The provisions of 38 C.F.R. § 3.358(c) (1996), as amended, 
state, in pertinent part:

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant" shall apply.  As a result of 
Gardner, the legal criteria for adjudicating claims pursuant 
to 38 U.S.C.A. § 1151 were changed, and the March 1995 
version of 38 C.F.R. § 3.358 is more favorable to the 
appellant than either the previous version of that regulation 
or the statutory changes subsequently adopted in October 
1996, which eliminated the strict liability provision.

It is reiterated that on December 12, 1994, the Supreme Court 
issued its decision in Gardner, affirming the decisions of 
the Court of Veterans Appeals and the Court of Appeals.  
Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General as to the full extent to which benefits 
involving claims under 38 U.S.C.A. § 1151 were authorized 
under the Supreme Court's decision.  Subsequently, a January 
20, 1995, memorandum opinion from the Office of the Attorney 
General advised that as to required "causal connection," 
the Supreme Court had addressed three potential exclusions 
from coverage under 38 U.S.C.A. § 1151.  The opinion 
explained that:

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself:  if the 
intended connection is limited to 
"proximate causation" . . . then 
"remote consequences" of treatment may 
be excluded, . . . and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations," . . . [T]he third exclusion 
. . .  unlike the first two, does not 
turn on the absence of a causal link 
between VA treatment and the injury in 
question.  Rather, it seems to be 
premised on some theory of consent . . . 
What the Court . . . appears to have in 
mind . . . is not a naturally termed . . 
. "risk" at all, but rather the 
certainty or near-certainty that an 
intended consequence of consensual 
conduct will materialize.

Therefore, for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 to be granted, given the date of receipt of 
the appellant's claim for benefits pursuant to this 
provision, it is required that the facts, as shown by the 
evidence, establish that the veteran sustained additional 
disability as the result of medical treatment provided by VA, 
and which is not a necessary consequence of such medical 
treatment.  38 C.F.R. § 3.358. 

Applying the legal criteria above to the facts of this case, 
initially, the Board notes that there is no evidence of 
record of adenocarcinoma, cardiovascular disease or 
cerebrovascular disease within one year of service discharge.  
In fact, the first evidence of cardiovascular or 
cerebrovascular disease was in 1983, approximately 37 years 
after service discharge, when the veteran experienced a 
transient ischemic attack and was hospitalized at a VA 
facility from February 4th to the 11th.  Subsequent VA 
hospitalization reports dated in 1984 reflect that the 
veteran underwent coronary artery bypass grafting and, during 
hospitalization in 1985, Doppler studies revealed the 
presence of carotid artery disease.  However, there is no 
competent evidence of record to relate the presence of these 
findings to the veteran's period of active duty or to any 
service-connected disability.

Furthermore, although the appellant has argued, including in 
sworn testimony, that entitlement to the benefits sought is 
warranted due to arteriosclerotic heart disease and acute 
myocardial infarction secondary to tobacco use and nicotine 
dependence, there is insufficient competent evidence of 
record to establish, as required by the law outlined above 
for a grant of this claim, that the veteran acquired nicotine 
dependence as a result of smoking during service, or that the 
alleged in-service nicotine dependence was the proximate 
cause of any disability which resulted in the veteran's 
death.  Clearly, there is a positive relationship between 
smoking and cancer, as the treatise submitted in January 2000 
demonstrates, and the Board recognizes that the veteran's 
smoking may have been a significant factor in the cause of 
the veteran's death.  However, none of the evidence of record 
demonstrates that the veteran developed nicotine dependence 
during service.  This includes the private medical opinions 
dated in January and March 2000 discussed above that 
essentially support a claim for "secondary" service 
connection based on the assertion that the veteran had 
nicotine dependence, at least in part, as the result of 
"stress" and other symptoms of his service-connected post-
traumatic stress disorder.  Careful examination of these 
January and March 2000 opinions simply does not reveal 
sufficiently probative evidence to establish that the veteran 
developed nicotine dependence during his period of active 
duty.   

As indicated, in order for the appellant to prevail under her 
theory, it must be demonstrated that the veteran developed 
nicotine dependence during or as a result of service.  See 
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993); VAOPGCPREC 19-
97, 62 Fed. Reg. 37,954 (1997).  There is also a question as 
to whether the veteran may be said to have had, as required 
by law, the "disability" of nicotine dependence, to the 
extent that the appellant testified that the veteran did stop 
smoking in the 1980s when his health deteriorated.  As there 
is insufficient evidence to demonstrate that the veteran had 
the disability of nicotine dependence, or that any such 
nicotine dependence was acquired solely due to in-service 
smoking, a grant of the appellant's claim based on her 
assertions with regard to nicotine dependence is not 
warranted.  Id.    

With regard to the claim that benefits are warranted pursuant 
to 38 U.S.C.A. § 1151 based upon treatment received at a VA 
medical facility in February 1992, upon careful review of the 
record, the Board finds no basis for entitlement to service 
connection for the cause of the veteran's death pursuant to 
38 U.S.C.A. § 1151 Although the record reflects that on 
February 5th, 1992, while hospitalized, the veteran attempted 
to stand up while in a wheelchair at his bedside and fell, 
examination at that time revealed no apparent injuries from 
the fall.  While various symptoms were reported coincident 
with the fall including right-sided hemiparesis, these 
symptoms were previously documented upon the veteran's 
arrival at the emergency room and there is no additional 
evidence to establish that the veteran sustained any injury 
or "additional disability" as a result of the fall which 
contributed to his death in any way.  In this regard, the 
Board notes that the autopsy report final summary dated in 
March 1992 indicated that the immediate cause of the 
veteran's death was acute myocardial infarct.  The proximate 
cause of death was contributed to by both ischemic heart 
disease and the poorly differentiated adenocarcinoma of the 
right lung.  

Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As indicated above, 
there is no evidence of record to relate a disability which 
caused the veteran's death to care received during the 
veteran's VA hospitalization.  Accordingly, entitlement to 
service connection for the cause of the veteran's death 
pursuant to 38 U.S.C.A. § 1151 is not warranted. 

Total disability rating for compensation based on individual
unemployability for the purposes of accrued benefits. 

The record reflects that the appellant has alleged 
entitlement to a total disability evaluation based upon 
individual unemployability for accrued benefits purposes.  
However, despite the assertion to the contrary contained in 
testimony presented at the December 1999 hearing, upon review 
of the claims folder, the Board finds that this claim was not 
pending at the time of the veteran's death.  Pursuant to 
Jones v. Brown, 8 Vet. App. 558 (1996), rev'd sub nom. Jones 
v. West, No. 96-7041 (Fed. Cir. Feb. 11, 1998), in order for 
a surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  (Slip op. at 6).  In Zevalkink 
v. Brown, 102 F.3d 1236 (Fed. Cir. 1996), the Circuit Court 
of Appeals held that a surviving spouse's accrued benefits 
claim is derivative of the veteran's claim and a consequence 
of the derivative nature of the surviving spouse's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at the time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.  Accordingly, absent a claim for 
unemployability benefits pending at the time of death or 
entitlement under an existing rating or decision, there is no 
cognizable claim for the Board to review and the claim is 
dismissed.







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of femoropopliteal bypass 
surgery for accrued benefits purposes is denied.

Service connection for the cause of the veteran's death is 
denied.

The claim for entitlement to a total disability evaluation 
based upon individual unemployability for accrued benefits 
purposes is dismissed.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

